The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification objection has been withdrawn in light of the remarks.
The 112 rejections have been withdrawn in light of the remarks, amendments made on 2/25/2021, and further clarifying amendments on 3/15/2021.
Examiner acknowledges Applicant’s claim of foreign priority to KR10-2017-0064502 on 5/25/2017.
In light of the preceding and current amendments, the claims are allowed.

Information Disclosure Statement
The IDS submission(s) on 1/29/2021 has/have been reviewed and considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Gamble on 3/15/2021.  The application has been amended as follows: 


1. (Currently Amended) A sequence alignment method of a vector processor, the sequence alignment method comprising:
loading a sequence, the sequence being an instance of vector data, the instance of vector data including N elements, wherein N=2n, n being a natural number; 
repeatedly performing, for each case when n=1, 2, …, log2(N),
 two groups, each group including a common quantity of i elements, wherein i is a natural number, and 
aligning respective i-th elements of each pair of adjacent groups to generate a sequence of sorted elements according to a single instruction multiple data (SIMD) mode, 
wherein the dividing and aligning includes 
generating a copy sequence in a different order from the sequence by using a permutation operation, and 
performing “minmax” operations on the sequence and the copy sequence,
wherein the dividing and the aligning is repeatedly performed to generate a new sequence of sorted elements,
wherein the repeatedly performing the dividing and the aligning includes 
performing the dividing and the aligning only once for a case when n=1, and 
performing the dividing and the aligning 2(n-1) times for a case when n=2, …, log2(N); and
transmitting the new sequence of sorted elements as output data.

2. (Original) The sequence alignment method of claim 1, wherein the generating includes generating the copy sequence by changing positions of each pair of adjacent groups in the sequence.

3. (Original) The sequence alignment method of claim 2, wherein portions of the sequence where the “minmax” operations are not performed in the performing “minmax” operations have common elements with corresponding portions of the copy sequence.

4. (Cancelled) 

5. (Cancelled) 

6. (Currently Amended) The sequence alignment method of claim 1, wherein the performing the dividing and the aligning 2(n-1) times includes 
performing a first alignment operation of aligning each pair of adjacent groups among all groups on an element-by-element basis; 
performing a second alignment operation of aligning each pair of adjacent groups among all the groups except for first and last groups of the groups on the element-by-element basis; and 
repeating the first and second alignment operations a maximum of (n-1) times.

7. (Original) The sequence alignment method of claim 1, wherein
	the sequence includes a former half and a latter half having a common size,
	the performing “minmax” operations on the sequence and the copy sequence includes using a “minmax” operation for choosing a min value and a max value in accordance with a control signal vector, and
	the control signal vector has different values for the former half of the sequence than for the latter half of the sequence.

8. (Previously Presented) The sequence alignment method of claim 7, wherein 
the “minmax” operation is performed by a Min/Max circuit, and
the Min/Max circuit includes a subtractor and a multiplexer, the multiplexer configured to 
receive an output of the subtractor, the control signal vector, elements of the sequence, and elements of the copy sequence, and 
output elements of one of the sequence and the copy sequence.

9. (Currently Amended) A sequence alignment method of a vector processor configured to implement a plurality of slots, each slot including a separate set of functional units, the vector processor further configured to execute a register shared by the plurality of slots, the sequence alignment method comprising:
n, n being a natural number; 
	causing the plurality of slots to perform, in parallel, 
dividing the sequence into a set of two groups, each group of the set of groups including a common quantity of i elements, wherein i is a natural number, and 
aligning respective i-th elements of each pair of adjacent groups of the set of groups to generate a sequence of sorted elements according to a single instruction multiple data (SIMD) mode,
wherein the dividing and the aligning is repeatedly performed for each case when n=1, 2, …, log2(N), to generate a new sequence of sorted elements,
wherein the repeatedly performing the dividing and the aligning includes 
performing the dividing and the aligning only once for a case when n=1, and 
performing the dividing and the aligning 2(n-1) times for a case when n=2, …, log2(N); and
transmitting the new sequence of sorted elements as output data.
	
10. (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As noted in the Non-Final Rejection, 11/25/2020, while aspects of division and alignment are known in the art, the prior art of record fails to explicitly teach division and alignment to groups of single bit elements through repeatedly dividing and aligning elements including generating a copy sequence in a different order from the sequence by using a permutation operation and performing “minmax” operations on the sequence and the copy sequence in light of the rest of the limitations in claim 1.  Claim 9 contains similar limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183